ACCEPTED
                                                                                                    03-16-00718-CV
                                                                                                          13659091
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               11/8/2016 8:20:20 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK

                              No. 03-16-00718-CV
                                                                                    FILED IN
                                                                             3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS                          AUSTIN, TEXAS
                               FOR THE THIRD DISTRICT OF                     11/8/2016 8:20:20 AM
                                    TEXAS AT AUSTIN                            JEFFREY D. KYLE
                                                                                     Clerk


              IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                       TCAA ENFORCEMENT CASE

            On Petition for Permissive Interlocutory Appeal from MDL No. 15-0844,
                          pending in the 353rd Judicial District Court
                                     Travis County, Texas


                   JEFFERSON COUNTY'S NOTICE OF
                      APPEARANCE OF COUNSEL
             AND DESIGNATION OF LEAD COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 6, Appellee Jefferson County files this Notice of
Appearance

of Counsel and Designation of Lead Counsel on Appeal as follows:

       I.       Appellee designates the following attorneys as counsel on appeal:

                                    KATHLEEN KENNEDY
                                      Chief, Civil Division
                                    Texas Bar No. 00798314

                      Jefferson County Criminal District Attorney's Office
                                     Jefferson County, Texas
                                   I 085 Pearl Street, 3rd Floor
                                     Beaumont, Texas 77701
                                       Phone: 409 835 8577
                                        Fax: 409 784 5893
                                 kkennedy @co .jefferson .tx .us




                                                1
                                          Anthony F. Constant
                                       Texas Bar No. 04711000
                                           Special Counsel
                                          Constant Law Firm
                                800 N. Shoreline Blvd., Ste. 2700 South
                                       Corpus Christi, TX 78401
                                      Telephone: (361) 698-8000
                                      Telecopier: (361) 887-8010
                                     office@constantlawfirm.com


      2.    LEAD COUNSEL designation. Pursuant to TEX. R. APP. P. 6.1, Appellee hereby

designates Anthony F. Constant office@constantlawfirm.com as LEAD COUNSEL on appeal.

      3.    Appellee respectfully requests that the Court and other counsel in this case note this

designation and send all further correspondence, orders, or other communications to Anthony F.

Constant.


                                               Respectfully submitted,

                                               By: Isl Anthony F. Constant
                                                       Anthony F. Constant
                                                       State Bar No. 04711000
                                                       Constant Law Firm
                                                       800 N. Shoreline Blvd., Ste. 2700 South
                                                       Corpus Christi, TX 78401
                                                       Telephone: (361) 698-8000
                                                       Telecopier: (361) 887-8010
                                                       office@constantlawfirm.com

                                                      ATTORNEY FOR APPELLEE
                                                      JEFFERSON COUNTY




                                                  2
                                CERTIFICATE OF SERVICE

        I certify that on November 81h a copy of the foregoing Notice was served upon all counsel
of record registered with the Electronic Filing Service for this matter in compliance with the
Texas Rules of Appellate Procedure.



                                                    Isl Anthony F. Constant
                                                    Anthony F. Constant
                                                    office@constantlawfirm .com




                                                3